MEMORANDUM **
California state prisoner Eric Scott Villanueva appeals pro se from the district court’s judgment denying his 28 U.S.C. § 2254 petition. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Villanueva contends that he was deprived of his Sixth Amendment right to a fair and impartial jury due to juror misconduct. We conclude that the state court’s decision on this matter was neither contrary to nor an unreasonable application of clearly established federal law, as determined by the Supreme Court. See McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 556, 104 S.Ct. 845, 78 L.Ed.2d 663 (1984); Fields v. Brown, 431 F.3d 1186, 1193-98 (9th Cir.2005).
Furthermore, we reject Villanueva’s contention that the hearing conducted on his motion for a new trial violated his right to due process. See Dyer v. Calderon, 151 F.3d 970, 976 (9th Cir.1998) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.